State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 25, 2015                     519884
________________________________

In the Matter of GEOFFREY
   HOLGATE,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   May 5, 2015

Before:   Lahtinen, J.P., Garry, Devine and Clark, JJ.

                               __________


     Geoffrey Holgate, Beacon, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                               __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner, an inmate, commenced this CPLR article 78
proceeding to challenge a determination rendered after a tier III
disciplinary hearing. The Attorney General has advised this
Court that the determination has been administratively reversed,
all references thereto have been expunged from petitioner's
institutional record and the $5 mandatory surcharge has been
refunded to petitioner's inmate account. In view of this, and
given that petitioner has received all of the relief to which he
                              -2-                  519884

is entitled, the matter must be dismissed as moot (see Matter of
Ramos v Department of Corr. & Community Supervision, 123 AD3d
1215, 1216 [2014]).

     Lahtinen, J.P., Garry, Devine and Clark, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court